Citation Nr: 1026058	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  02-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to September 22, 2003, for 
the grant of a 30 percent disability rating for eczema.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The Veteran served on active duty from September 1984 to October 
1987, and from September 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which awarded 
the Veteran a 30 percent rating for his service-connected eczema.  
He subsequently initiated and perfected an appeal of that 
determination.  In December 2005, the Veteran testified before 
the undersigned Veterans Law Judge, seated at the RO.  

In a July 2006 decision, the Board denied the Veteran's claim of 
entitlement to an earlier effective date, and the Veteran 
appealed that determination to the U.S. Court of Appeals for 
Veterans Claims (Court).  The Court then issued a July 2008 order 
granting a June 2008 Joint Motion for Remand (Joint Motion), 
which had the effect of vacating the Board's July 2006 decision 
on this issue and remanding it to the Board for additional 
development.  That issue was subsequently remanded by the Board 
to the RO in May 2009, and it has now been returned to the Board.  
The required development has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

A claim for an increased rating for eczema was filed on September 
22, 2003, and no prior claim or evidence demonstrating 
entitlement to an increased rating prior to this date has been 
presented.  






CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
September 22, 2003, for a 30 percent rating for eczema are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, VCAA notice requirements apply to all five elements 
of a service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In the present case, VA has made all reasonable efforts to assist 
the Veteran in the development of his claim, has notified him of 
the information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  In October 
2003 and July 2009 letters, he was notified of the information 
and evidence needed to substantiate and complete the claim on 
appeal.  Additionally, the September 2004 statement of the case 
provided him with the general criteria for the assignment of an 
effective date.  Id.  

The Board further notes that, in the present case, initial notice 
was issued prior to the March 2004 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board next finds that VA has complied with the duty to assist 
by aiding the Veteran in obtaining evidence.  It appears that all 
known and available records relevant to the issues on appeal have 
been obtained and are associated with the claims files.  The RO 
has obtained service treatment records, as well as VA and non-VA 
medical records.  As the issue before the Board is that of 
entitlement to an earlier effective date, a VA medical 
examination is not required.  See 38 U.S.C.A. § 5103A(d); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In December 
2005, the Veteran testified before the undersigned Veterans Law 
Judge, seated at the RO.  The Board is not aware, and the Veteran 
has not suggested the existence of, any additional pertinent 
evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks an effective date prior to September 22, 2003, 
for the award of a 30 percent rating for eczema.  The effective 
date for the grant of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is received 
within one year from such date, otherwise, the date of the 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  Generally then, 
to determine an appropriate effective date for an increased 
rating, the Board must determine when a claim for an increased 
rating was received and, if possible, when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151.  Additionally, 38 C.F.R. § 3.155(a) provides that any 
communication or action from a claimant, indicating an intent to 
apply for one or more benefits under the laws administered by the 
VA, may be considered an informal claim.  Such informal claims 
must identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the 
informal claim.  

In this case, an effective date of September 22, 2003, was 
assigned based on the receipt on the same date of an informal 
claim for an increased rating.  The record contains no evidence 
of either an informal claim dating prior to September 2003, or 
any treatment records for eczema dating from September 2002 
forward.  Additionally, although subsequent to filing this claim 
the Veteran submitted treatment records indicating complaints of 
"rash" and "dermatological problems" in October 2000 and March 
2002 respectively, these records are not indicative of an 
increase in his eczema.  Furthermore, the Veteran did not file a 
formal or informal claim within one year of either date of 
treatment, or otherwise signal intent to seek an increased 
rating.  Consequently, an effective date earlier than September 
22, 2003 is not warranted.  As a preponderance of the evidence is 
against the award of an effective date prior to September 22, 
2003, the benefit of the doubt doctrine is not applicable in the 
instant appeal.  




ORDER

An effective date prior to September 22, 2003, for the award of a 
30 percent disability rating for eczema is denied.  




____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


